Citation Nr: 9936284	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  98-03 759A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the Board 
decisions of May 1981 and September 1988 denying service 
connection for a psychiatric disorder and a back disability.


REPRESENTATION

Moving Party Represented by:  Clayte Binion, Attorney



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




FINDINGS OF FACT

1.  The veteran filed a motion with the Board of Veterans' 
Appeals (Board) in September 1995 seeking the Board's review 
of May 1981 and September 1988 Board decisions denying 
service connection for a psychiatric disorder and a back 
disability to determine whether those decisions involved 
clear and unmistakable error (CUE).

2.  The Board received notice on June 25, 1999, that the CUE 
review motion has been withdrawn.


CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking the 
Board's review of May 1981 and September 1988 Board decisions 
denying service connection for a psychiatric disorder and a 
back disability to determine whether those decisions involved 
clear and unmistakable error should be dismissed.  38 C.F.R. 
§ 20.1404(f) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's attorney has expressly withdrawn long-pending 
claims of clear and unmistakable error in Board decisions of 
May 1981 and September 1988, denying service connection for a 
psychiatric disorder and a back disability, by letter dated 
June 25, 1999.  In so doing, he has expressed the desire that 
review proceed with respect to the veteran's attempt to 
reopen a claim for entitlement to service connection for a 
psychiatric disability, other than post-traumatic stress 
disorder, which is currently pending before the Regional 
Office (RO), having been remanded by the Board in August 
1999.  The attorney expressly reserved the right to re-file 
the claims of clear and unmistakable error in the May 1981 
and September 1988 Board decisions in the future, but 
explained that he wished to allow the claim to reopen to 
proceed without hindrance at this time.

Board of Veterans' Appeals Rule of Practice 1404(f) at 38 
C.F.R. § 20.1404(f) (1999), permits a party to withdraw a 
motion to review a final Board decision to determine whether 
CUE exists in that decision.  Inasmuch as the motion for CUE 
review in this case has now been withdrawn, the motion should 
be dismissed, without prejudice to refiling, as provided by 
38 C.F.R. § 20.1404(f).


ORDER

The motion is dismissed without prejudice to refiling.




		
	WAYNE M. BRAEUER 
Member, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
1999); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This dismissal 
under 38 C.F.R. § 20.1404(f) is not a final decision of the 
Board.  38 C.F.R. § 20.1409(b) (1999).  This dismissal 
removes your motion from the Board's docket, but you may 
refile the motion at a later date if you wish.


